Filed Pursuant to Rule 424(b)(3) File Nos. 333-174887 and 333-174887-01 PROSPECTUS SUPPLEMENT NO. 4 to Prospectus dated May 15, 2012 Offering Amount $250,000,000 GWG HOLDINGS, INC. a Delaware corporation Renewable Secured Debentures The information contained in this prospectus supplement (i) amends and updates the prospectus dated May 15, 2012 (relating to our post-effective amendment to registration statement on Form S-1/A, filed with the SEC on May 14, 2012) (SEC File Nos. 333-174887 and 333-174887-01) (and which we refer to herein simply as the “prospectus”), and should be read in conjunction therewith, and (ii) replaces in its entirety all earlier prospectus supplements (including those dated as of May 15 and August 14, 2012, and a sticker prospectus supplement dated as of November 1, 2012).GWG Life Settlements, LLC, a Delaware limited liability company and wholly owned subsidiary of GWG Holdings, Inc., is also a registrant under the referenced registration statement as a guarantor of the Renewable Secured Debentures offered hereby (the“debentures”).Please keep this prospectus supplement with your prospectus for future reference. Investing in our debentures may be considered speculative and involves a high degree of risk, including the risk of losing your entire investment. See the “Risk Factors” section of our prospectus for the risks you should consider before buying our debentures. An investment in our debentures is not suitable for all investors. Persons should not invest in the debentures unless they can afford to lose their entire investment. See the “Suitability Standards” section of this prospectus supplement, which restates the suitability standards that investors must meet in order to purchase the debentures. The security provided for the debentures and entitling them to be referred to as “secured” includes an unconditional guarantee given by GWG Life Settlements, LLC, a subsidiary of the issuer.The value of this unconditional guarantee is based almost entirely on GWG Life Settlement’s own investment in another subsidiary, the primary assets of which are pledged as collateral for the repayment of amounts borrowed from a senior lender. Capitalized terms contained in this prospectus supplement have the same meanings as in the prospectus unless otherwise stated herein. RECENT EVENTS On November 14, 2012, we filed our Quarterly Report on Form 10-Q for the period ended September 30, 2012.This prospectus supplement has been prepared primarily to set forth certain information contained in that report. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 14, 2012 TABLE OF CONTENTS Page SUITABILITY STANDARDS 1 RISK RELATING TO FORWARD-LOOKING STATEMENTS 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATION 4 FINANCIAL INFORMATION F-1 GWG Holdings, Inc. 220 South Sixth Street, Suite 1200 Minneapolis, MN 55402 Tel: (612) 746-1944 Fax: (612) 746-0445 i SUITABILITY STANDARDS Note:The following are the suitability standards for investors in our continuous offering of debentures.These standards update and replace, in their entirety, the suitability standards contained in the prospectus. Pursuant to applicable state securities laws, debentures offered through the prospectus are suitable only as a long-term investment for persons of adequate financial means who have no need for liquidity in their investment. There is not expected to be any public market for the debentures, which means that it may be difficult or impossible for you to resell the debentures. As a result, we have established general suitability standards that applicable to all investors in all states.In addition, we have established additional suitability standards (discussed in more detail below) in the following states—Arizona, Idaho, Iowa, Kansas, Kentucky, Maine, Massachusetts, Nebraska, New Jersey, New Mexico, North Dakota, Oklahoma, Oregon, South Carolina and Washington. In all cases, our general suitability standards require that investors have either (i) a net worth (not including home, furnishings, and personal automobiles) of at least $70,000 and an annual gross income of at least $70,000, or (ii)a net worth (not including home, furnishings, and personal automobiles) of at least $250,000. Our general suitability standards also require that a potential investor (1) can reasonably benefit from an investment in us based on such investor’s overall investment objectives and portfolio structuring; (2) is able to bear the economic risk of the investment based on the prospective debenture holder’s overall financial situation; and (3) has apparent understanding of (a) the fundamental risks of the investment, (b) the risk that such investor may lose his or her entire investment, (c) the lack of liquidity of the debentures, (d) the qualifications of any advisor in our selling group who is recommending an investment in the debentures, and (e) the tax consequences of the investment. As indicated above, additional suitability standards apply to the offer and sale of debentures in Arizona, Idaho, Iowa, Kansas, Kentucky, Maine, Massachusetts, Nebraska, New Jersey, New Mexico, North Dakota, Oklahoma, Oregon, South Carolina and Washington.For investors in these states, both the general suitability standards and the additional suitability standards must be satisfied.The additional suitability standards are as follows: State Suitability Requirements Arizona and North Dakota Investors must have either (i) a minimum of $150,000 (or $200,000 when combined with a spouse) in gross income during the prior year and a reasonable expectation that the investor will have at least such income in the current year, or (ii) a minimum net worth of $350,000 (or $400,000 when combined with a spouse), exclusive of home, home furnishings and automobiles, with the investment in debentures offered hereby not exceeding 10% of the net worth of the investor (together with a spouse, if applicable). Idaho It is recommended by the Idaho Department of Finance that Idaho investors not invest, in the aggregate, more than 10% of their liquid net worth in this and similar investments which may be considered speculative. Liquid net worth is defined as that portion of net worth consisting of cash, cash equivalents and readily marketable securities. Iowa, Maine, Nebraska, New Jersey, Oregon, South Carolina and Washington Investors must be “accredited investors” as that term is defined in Rule 501(a) under the Securities Act of 1933. Kansas It is required by the Office of the Kansas Securities Commissioner that Kansas investors limit their aggregate investment in the securities of the company and other similar programs to not more than 10% of their liquid net worth. For these purposes, liquid net worth shall be defined as that portion of total net worth (total assets minus total liabilities) that is comprised of cash, cash equivalents and readily marketable securities, as determined in conformity with Generally Acceptable Accounting Principles. Kentucky Investors are required to have either (i) a minimum gross annual income of $100,000 and a minimum net worth (excluding the value of homes, furnishings, and personal automobiles) of $150,000, or (ii) a minimum net worth (excluding the value of homes, furnishings, and personal automobiles) of $250,000. Massachusetts and New Mexico Investors must be “accredited investors” as that term is defined in Rule 501(a) under the Securities Act of 1933, and must limit their aggregate investment in the securities of the Company and other similar programs to not more than 10% of their liquid net worth.For this purpose, “liquid net worth” shall be defined as that portion of total net worth (i.e., total assets minus total liabilities) that consists of cash, cash equivalents and readily marketable securities, as determined in conformity with Generally Accepted Accounting Principles. Oklahoma Purchases by investors should not exceed 10% of their net worth.For this purpose, “net worth” is determined exclusive of the value of a home, home furnishings and automobiles. We have agreed to condition our offering in the State of Washington on our compliance with Revised Code of Washington section 21.20.715, which requires that at least 50% of the principal amount of debentures we sell must have maturities of two years or more. The minimum purchase for our debentures is $25,000. To satisfy the minimum purchase requirements for retirement plans, unless otherwise prohibited by state law, a husband and wife may jointly contribute funds from their separate individual retirement accounts, or IRAs, provided that each such contribution is made in increments of $500. You should note that an investment in our debentures will not, in itself, create a retirement plan and that, in order to create a retirement plan, you must comply with all applicable provisions of the Code. If you wish to purchase debentures in excess of the $25,000 minimum, any additional purchase must be in amounts of at least $1,000.In the case of sales to fiduciary accounts, these suitability standards must be met by the person who directly or indirectly supplied the funds for the purchase of our debentures or by the beneficiary of the account. These suitability standards are intended to help ensure that, given the long-term nature of an investment in our debentures, our investment objectives and the relative illiquidity of our debentures, the debentures are an appropriate investment for prospective purchasers. Those selling debentures on our behalf must make every reasonable effort to determine that the purchase of our debentures is a suitable and appropriate investment for each debenture holder based on information known to selling group members and provided by the debenture holder in the Subscription Agreement. Each selected broker-dealer is required to maintain for six years records of the information used to determine that an investment in our debentures is suitable and appropriate for a debenture holder. The investor suitability requirements stated above represent minimum suitability requirements we establish for prospective debenture holders. However, satisfaction of these requirements will not necessarily mean that the debentures are a suitable investment for a prospective investor, or that we will accept the prospective investor’s Subscription Agreement. Furthermore, as appropriate, we may modify such requirements in our sole discretion, and such modifications may raise (but not lower) the suitability requirements for prospective debenture holders.If you do not meet the requirements described above, do not read further and immediately return this prospectus. In the event you do not meet such requirements, this prospectus does not constitute an offer to sell debentures to you. 1 RISK RELATING TO FORWARD-LOOKING STATEMENTS Certain matters discussed in this prospectus supplement are forward-looking statements.We have based these forward-looking statements on our current expectations and projections about future events.These forward-looking statements are subject to risks, uncertainties and assumptions about our operations and the investments we make, including, among other things, factors discussed in the “Risk Factors” section of our prospectus and the following: · changes in the secondary market for life insurance; · our limited operating history; · the valuation of assets reflected on our financial statements; · the reliability of assumptions underlying our actuarial models; · our reliance of debt financing; · risks relating to the validity and enforceability of the life insurance policies we purchase; · our reliance on information provided and obtained by third parties; · federal and state regulatory matters; · additional expenses, not reflected in our operating history, related to being a public reporting company; · competition in the secondary life insurance market; · the relative illiquidity of life insurance policies; · life insurance company credit exposure; · economic outlook; · performance of our investments in life insurance policies; · financing requirements; · litigation risks; and · restrictive covenants contained in borrowing agreements. Some of the statements in this prospectus supplement that are not historical facts are “forward-looking” statements.Forward-looking statements can generally be identified by the use of words like “believes,” “could,” “possibly,” “probably,” “anticipates,” “estimates,” “projects,” “expects,” “may,” “will,” “should,” “seek,” “intend,” “plan,” “consider” or the negative of these expressions or other variations, or by discussions of strategy that involve risks and uncertainties.All forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual transactions, results, performance or achievements to be materially different from any future transactions, results, performance or achievements expressed or implied by such forward-looking statements.The cautionary statements set forth in the “Risk Factors” section and elsewhere in the prospectus, and in this prospectus supplement, identify important factors with respect to such forward-looking statements due to the life insurance focus of our business. We base these forward-looking statements on current expectations and projections about future events and the information currently available to us.Although we believe that the assumptions for these forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Consequently, no representation or warranty can be given that the estimates, opinions, or assumptions made in or referenced by this prospectus supplement will prove to be accurate.We caution you that the forward-looking statements in the prospectus and this prospectus supplement are only estimates and predictions.Actual results could differ materially from those anticipated in the forward-looking statements due to risks, uncertainties or actual events differing from the assumptions underlying these statements.These risks, uncertainties and assumptions include, but are not limited to, those discussed in the prospectus and this prospectus supplement. Although federal securities laws provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to certain issuers, including issuers that do not have their equity traded on a recognized national exchange or the Nasdaq Capital Market.Our common stock does not trade on any recognized national exchange or the Nasdaq Capital Market.As a result, we will not have the benefit of this safe harbor protection in the event of any legal action based upon a claim that the material provided by us contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Note:The following discussion and analysis of the financial condition and results of operations of the Company are derived from our Quarterly Report on Form 10-Q for the period ended September 30, 2012, filed with the SEC on November 14, 2012.Other than our inclusion of detail regarding our life insurance policy portfolio (see the caption below “—Life Insurance Portfolio Detail”) that updates information included in the prospectus, we have not materially updated this discussion in any way.As indicated in that report, this discussion and analysis is based on the beliefs of our management, as well as assumptions made by, and information currently available to, our management.The statements in this discussion and analysis concerning expectations regarding our future performance, liquidity and capital resources, as well as other non-historical statements in this discussion and analysis, are forward-looking statements. See “Risks Relating to Forward-Looking Statements” above.These forward-looking statements are subject to numerous risks and uncertainties.Our actual results could differ materially from those suggested or implied by any forward-looking statements. You should read the following discussion in conjunction with our condensed consolidated financial statements and related notes beginning at page F-1 of this prospectus supplement, as well as our consolidated financial statements and related notes contained within the prospectus. Overview We are engaged in the emerging secondary market for life insurance policies. We acquire life insurance policies in the secondary market from policy owners desiring to sell their policies at a discount to the face value of the insurance benefit. Once we purchase a policy, we continue paying the policy premiums in order to ultimately collect the face value of the insurance benefit. We generally hold the individual policies to maturity, in order to ultimately collect the policy’s face value upon the insured’s mortality. Our strategy is to build a profitable and large (greater than 300 policies) portfolio of policies that is diversified in terms of insurance carriers and the medical conditions of insureds. We believe that diversification among insurers and medical conditions will lower our overall risk exposure, and that a larger number of individual policies (diversification in overall number) will provide our portfolio with greater actuarial stability. In the first nine months of 2012, we recognized $4,083,000 of revenue from the receipt of $4,500,000 in policy benefits. In addition, we recognized revenue from the change in fair value of our life insurance policies, net of premiums and carrying costs, of $6,175,000. Interest expense, including amortization of the deferred financing costs, was $7,621,000 for the nine months ended September 30, 2012, and selling, general and administrative expenses for the nine months ended September 30, 2012 were $4,552,000.Income tax expense for the nine months ended September 30, 2012 was $104,000. Our net loss for the nine months ended September 30, 2012 was ($1,964,000). Our portfolio of life insurance policies as of September 30, 2012 is summarized and set forth below: Life Insurance Portfolio Summary Total portfolio face value of policy benefits $ Average face value per policy $ Average face value per insured life $ Average age of insured (yrs) * Average life expectancy estimate (yrs) * Total number of policies Demographics 65% Males; 35% Females Number of smokers No insureds are smokers Largest policy as % of total portfolio % Average policy as % of total portfolio % Average Annual Premium as % of face value % *Averages presented in the table are weighted averages. Critical Accounting Policies There were no changes in our critical accounting policies during the quarter ended September 30, 2012. At the end of the reporting period, we revalued the life insurance policies using our valuation model in order to update our estimate of fair value for investments in policies held on our balance sheet. This includes reviewing our assumptions for discount rates and life expectancies as well as incorporating current information for premium payments and the passage of time. The table below provides the discount rate used for the fair value of the life insurance policies for the period ending: September 30, 2012 September 30, 2011 13.29% 13.39% 3 The Company engaged a third party, Model Actuarial Pricing Systems (MAPS), to prepare a third-party valuation of our life settlement portfolio. MAPS owns and maintains the portfolio pricing software used by the Company. MAPS processed policy data, future premium data, life expectancy data, and other actuarial information supplied by the Company to calculate a net present value for our portfolio using the specified discount rate of 13.29%. MAPS independently calculated the net present value of our portfolio of 196 policies to be $147,829,000, which is the same fair value estimate used by the Company on the balance sheet as of September 30, 2012, and furnished the Company with a letter documenting its calculation. JOBS Act On April 5, 2012, the Jumpstart Our Business Startups Act of 2012, or JOBS Act, was enacted. Section 107 of the JOBS Act provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933 for complying with new or revised accounting standards. This means that an “emerging growth company” can make an election to delay the adoption of certain accounting standards until those standards would apply to private companies. We have elected to delay such adoption of new or revised accounting standards and, as a result, we may not comply with new or revised accounting standards at the same time as other public reporting companies that are not “emerging growth companies.” This exemption will apply for a period of five years following our first sale of common equity securities under an effective registration statement or until we no longer qualify as an “emerging growth company” as defined under the JOBS Act, whichever is earlier. Deferred Income Taxes FASB ASC 740, Income Taxes, requires the Company to recognize deferred tax assets and liabilities for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. A valuation allowance is established for any portion of deferred tax assets that is not considered more likely than not to be realized. The Company has provided a valuation allowance against the deferred tax asset related to a note receivable because it believes that, when realized for tax purposes, it will result in a capital loss that will not be utilized because the Company has no expectation of generating a capital gain within the applicable carry-forward period. Therefore, the Company does not believe that it is more likely than not that the deferred tax asset will be realized. A valuation allowance is required to be recognized to reduce deferred tax assets to an amount that is more likely than not to be realized.Realization of deferred tax assets depends upon having sufficient past or future taxable income in periods to which the deductible temporary differences are expected to be recovered or within any applicable carryback or carryforward periods. The Company believes that it is more likely than not that it will be able to realize all of its deferred tax assets other than that which is expected to result in a capital loss. Principal Revenue and Expense Items We earn revenues from two primary sources as described below. Policy Benefits Realized.We recognize and record revenues for cash amounts received for value in excess of carrying value upon the receipt of the face value of the policy benefits paid upon the mortality of an insured.Revenue is recognized and recorded on the mortality date when collection is reasonably assured. We generally collect the face value of the life insurance policy from the insurance company within 45 days of the insured’s mortality. Change in Fair Value of Life Insurance Policies.We have elected to carry our investments in life insurance policies at fair value in accordance with ASC 325-30, Investments in Life Insurance Contracts. Accordingly, we value our investments in life insurance policies each reporting period in accordance with the fair value principles discussed herein, which includes the expected payment of premiums for future periods. Our main components of expense are summarized below. Selling, General and Administrative Expenses.We recognize and record expenses incurred in the operations of the purchasing and servicing of life insurance policies.These expenses include legal, salaries, and sales and marketing expenditures. 4 Interest Expense.We recognize and record interest expenses associated with the costs of financing our life insurance portfolio for the current period.These expenses include interest paid to our senior lender under our revolving credit facility, as well as all interest paid on our debentures and other outstanding indebtedness such as our subsidiary secured notes and dividends on preferred stock.When we issue long-term indebtedness, we amortize the costs associated with such indebtedness over the outstanding term of the financing, and classify it as interest expense. Results of Operations—Three and Nine Months Ended September 30, 2012 Compared to Three and Nine Months Ended September 30, 2011 The following is our analysis of the results of operations for the periods indicated below.This analysis should be read in conjunction with our condensed consolidated financial statements and related notes. Revenue. Revenue recognized from the receipt of policy benefits was $4,083,000 during the nine months ended September 30, 2012. Revenue recognized from the receipt of policy benefits was $494,000 during the three and nine months ended September 30, 2011.Revenue recognized from the change in fair value of our life insurance policies, net of premiums and carrying costs, was $4,788,000 for the third quarter of 2012 and $6,175,000 for the first nine months of 2012. The change in fair value related to new policies acquired during the three and nine month periods ended September 30, 2012 was $3,410,000 and $5,042,000 respectively. Revenue recognized from the change in fair value of our life insurance policies, net of premiums and carrying costs, was $3,579,000 for the first nine months of 2011.The change in fair value related to new policies acquired during the three and nine month periods ended September 30, 2011 was $1,066,000 and $10,097,000 respectively. In each case, the increases in fair value were due to changes in the discount rates we use to calculate the net present value of cash flows expected from our portfolio of life insurance policies,change infair value of policies acquired during the period,and aging of the policies. The discount rate incorporates current information about market interest rates, the credit exposure to the insurance company that issued the life insurance policy and our estimate of the risk premium an investor in the portfolio would require. The discount rate used to estimate the fair value of the life insurance policies we own was 13.29% as of September 30, 2012, compared to 13.39% for the same date in 2011. The carrying value of policies acquired during each quarterly reporting period are adjusted to their current value using the fair value discount rate applied to the portfolio as of that reporting date. Expenses. Interest expense, including amortization of the deferred financing costs, was $2,803,000 for the third quarter of 2012 and $7,621,000 for the nine months ended September 30, 2012, $2,831,000 for the third quarter of 2011 and $6,142,000 for the nine months ended September 30, 2011. Year to date interest expense for the first nine months of 2012 has increased $1,479,000 compared to the same period in 2011. The increase in interest expense was an increase in dividend expense from $45,000 for the nine months ended September 30, 2011, compared to $1,654,000 for the same period in 2012.Selling, general, and administrative expenses were $1,391,000, and $1,122,000 for the third quarter of 2012 and 2011, respectively; an increase of $269,000. Selling, general, and administrative expenses were $4,552,000, and $6,541,000 for the first nine months of 2012 and 2011, respectively; a decrease of $1,989,000.This decrease is mostly due to $3,595,000 one time investment banking fee paid in the third quarter of 2011 less increase in compensation, printing, travel and marketing costs during 2012. Income Tax Expense. The Company was a pass-through entity for federal income tax purposes through June 10, 2011. As a result, no income tax provision has been included in these consolidated financial statements through June 10, 2011, as the related income or loss of the Company was required to be reported by the respective members on their income tax returns. The Company, as permitted under Delaware state law, changed its legal structure from a limited liability company to a corporation effective June 10, 2011. Since the conversion, the Company reports its income or loss on its own tax returns and is responsible for any related taxes. Income tax expense was $104,000 for the nine months ended September 30, 2012. The effective tax rate for the nine months ended September 30, 2012, was 5.6%, compared to a pro-forma rate of 39.3% for the nine months ended September 30, 2011. In 2012 there is a significant permanent difference between income before income taxes and taxable income. This permanent difference results from the inclusion of convertible redeemable preferred stock dividends as an interest expense, however the dividends are not deductable for income tax reporting purposes. The dividends charged to interest expense were $675,000 and $1,654,000 for the three and nine months ended September 30, 2012, respectively. Excluding the impact of the dividends and other permanent differences, the effective tax rate for the three and nine months ended September 30, 2012 would have been 39.0% and 40.4% respectively. The most significant temporary difference between GAAP net income and tax net income are the treatment of interest costs. premium paymentsand revenue recognition on the portfolio of life insurance policies. Liquidity and Capital Resources Historically, we have funded our operational expenditures for the management of our business primarily through origination fees derived from the purchase of life insurance policies, and we have funded the acquisition, servicing and financing of our life insurance policy portfolio through various forms of debt financing. 5 The intercompany origination fee we charge is generally one to four percent of the face value of a life insurance policy’s benefit and is charged and received by us when we acquire the related policy.The origination fee we charge is calculated into the total purchase price we pay for a life insurance policy, but is a separate transaction that is not netted against the purchase price we pay to a seller of an insurance policy. During the nine months ended September 30, 2012, we generated cash flows of $1,185,000 from origination fees. Profit from intra-company origination fees for life insurance policies retained by the Company are eliminated from our consolidated statements of operations. As such, the origination fees collected under our life insurance policy financing arrangements are reflected in our consolidated statements of cash flows as cash flows from financing activities as they are paid in the form of borrowings used to finance the acquisition. Our revolving bank line allows GWG DLP Funding II to borrow the funds necessary to pay origination fees to GWG Life Settlements, LLC. Our borrowing agreements allow us to use net proceeds of the renewable secured debentures for policy acquisition, which includes origination fees. If the policy acquisition is not financed, no fees are included in the consolidated cash flows.See “—Cash Flows” below for further information. We determine the purchase price of life insurance policies in accordance with ASC 325-30, Investments in Insurance Contracts, using the fair value method. Under the fair value method, the initial investment is recorded at the transaction price.Since the origination fees are paid from a wholly owned subsidiary to the parent company, these fees are not included in the transaction price for our GAAP financial statements. For further discussion on our accounting policies for life settlements, please refer to note 1 to our consolidated financial statements. We finance our business through a combination of policy benefit revenues, origination fees, equity offerings, debt offerings, and a credit facility. We use our debt offerings and credit facility primarily for policy acquisition, policy servicing and portfolio related financing expenditures. As of September 30, 2012, we had approximately $30.6 million in combined available cash and available borrowing base surplus capacity under our revolving credit facility for the purpose of purchasing additional life insurance policies, paying premiums on existing policies, paying portfolio servicing expenses, and paying principal and interest on our outstanding financing obligations. In September 2012, we concluded a Series A preferred stock offering, receiving $24.6 million in subscriptions for our Series A preferred stock. These subscriptions consisted of $13.8 million in conversions of outstanding Series I subsidiary secured notes and $10.8 million of new investments. We have used the proceeds from the sale of our Series A preferred stock, together with the origination fees we received to purchase and finance our life insurance policies and fund our operational expenditures. InJune 2011, we registered a $250.0 million debt offering (“Renewable Secured Debentures”) with the SEC which became effective on January 31, 2012. As of September 30, 2012, we had received $32.7 million in subscriptions for our Renewable Secured Debentures. Subsequent to September 30, 2012, we received approximately an additional $9.3 million in subscriptions for our Renewable Secured Debentures.Additionally, our wholly owned subsidiary, GWG Life Settlements, LLC, or GWG Life, issued Series I secured notes (referred to as “Series I subsidiary secured notes”) beginning in November 2009on a private placement basis to accredited investors only. As of September 30, 2012, we had approximately $40.0 million in principal amount of Series I subsidiary secured notes outstanding.The Renewable Secured Debentures and Series I subsidiary secured notes are secured by all our assets, and are subordinate to our revolving credit facility with Autobahn/DZ Bank.The Renewable Secured Debentures and Series I subsidiary secured notes are pari passu with respectto shared collateralpursuant to an inter-creditor agreement. (see notes 7and 8 to our consolidated financial statements). We maintain a $100 million revolving credit facility with Autobahn/DZ Bank through our wholly owned subsidiary GWG DLP Funding II, or DLP Funding II. As of September 30, 2012, we had $66.0 million outstanding under the revolving credit facility and maintained an available borrowing base surplus $12.28 million. (see note 6 to our consolidated financial statements). 6 We expect to meet our ongoing operational capital needs through a combination of origination fees, unsecured working capital loans, and proceeds from financing transactions. We expect to meet our policy acquisition, servicing, and financing capital needs principally from the receipt of insurance benefit payments on our portfolio of life insurance policies, net proceeds from our offering of Renewable Secured Debentures, and from our revolving credit facility. Because we only receive origination fees when we purchase a policy, our receipt of those fees is contingent upon our consummation of policy purchases, which is, in turn, contingent upon our receipt of external funding. Despite recent adverse capital market conditions, including a prolonged credit crisis, we demonstrated continued access to credit and financing markets.Furthermore, we expect to begin receiving insurance benefit payments on our portfolio of life insurance policies as the average age of the insureds increase and mortality events occur over time—beginning in 2015 and steadily increasing until 2018. As a result of the foregoing, we estimate that our liquidity and capital resources are sufficient for our current and projected financial needs. Nevertheless, if we are unable to continue our debenture offering for any reason, and we are unable to obtain capital from other sources, we expect that our business would be materially and adversely affected as we are staffed and organized to support a larger portfolio of life insurance policies than we currently own. In addition, our business would be materially and adversely affected if we did not receive the policy benefits we forecast and if holders of our subsidiary secured notes failed to renew those notes with the frequency we have historically experienced. In such a case, we could be forced to sell our investments in life insurance policies, in order to service or satisfy our debt-related obligations and continue to pay policy premiums. Capital expenditures have historically not been material and we do not anticipate making material capital expenditures in 2012 or beyond. Debt Financings Summary We had the following outstanding debt balances as of September 30, 2012: Issuer/Borrower Principal Amount Outstanding at September 30, 2012 Weighted Average Interest Rate GWGHoldings,Inc. - Renewable Secured Debentures $ % GWG Life Settlements, LLC -Series I Notes, secured % GWG DLP Funding II, LLC - Revolving credit facility % Total $ % Our total credit facility and other indebtedness balance as of September 30, 2012 was $138,710,000. The total outstanding face amount under our subsidiary secured notes outstanding at September 30, 2012 was $40,025,000, less unamortized selling costs of $803,000, resulting in a carrying amount of $39,222,000.The total outstanding face amount of Renewable Secured Debentures outstanding at September 30, 2012 was $32,685,000 plus $1,007,000 of unpapered receipts, less unamortized selling costs of $1,580,000, resulting in a carryingamount of $32,112,000. Financing was used to purchase and maintain our portfolio of life insurance policies. The fair value of our investments in life insurance policies of $147,829,000 plus our cash balance of $18,264,000 and our restricted cash balance of $1,424,000, totaled $167,517,000, representing an excess of portfolio assets over secured indebtedness of $28,807,000 at September 30, 2012. The renewable secured debentures and Series I secured notes are secured by all our assets, and are subordinate to our revolving credit facility with Autobahn/DZ Bank.The renewable secured debentures and Series I subsidiary secured notes are pari passu with respect to shared collateralpursuant to an inter-creditor agreement. Cash Flows The payment of premiums and servicing costs to maintain life insurance policies represents our most significant requirement for cash disbursement. When a policy is purchased, we are able to calculate the minimum premium payments required to maintain the policy in-force. Over time as the insured ages, premium payments will increase; however, the probability of actually needing to pay the premiums decreases since mortality becomes more likely. These scheduled premiums and associated probabilities are factored into our expected internal rate of return and cash-flow modeling. Beyond premiums, we incur policy servicing costs, including annual trustee and tracking costs, and debt servicing costs, including principal and interest payments. Until we receive proceeds from the policy benefits, we intend to pay these costs from our credit facility and through the issuance of debt. We presently expect that by 2015, the cash inflows from the receipt of policy benefits will exceed the premium obligations on the remaining life insurance policies held within the portfolio.However, because our revolving credit facility matures on July 15, 2013, we believe we will need to refinance our revolving credit facility, either through renewal or replacement, when it comes due.Pending the due date or refinancing of our revolving credit facility, we expect that proceeds from our life insurance policies will first be used to satisfy our obligations under that facility, as required by the revolving loan agreement. We expect to begin servicing and paying down our outstanding indebtedness from these cash flows when we receive payments from the policy benefits.See “Business—Portfolio Management.” 7 The amount of payments that we will be required to make over the next five years to cover the payment of premiums and servicing costs to maintain life insurance policies is set forth in the table below. Year Premiums And Servicing $ Total $ The significant majority of insurance policies owned by us are subject to a collateral arrangement with the agent to our revolving credit lender, as described in note 6 to the condensed consolidated financial statements. Under this arrangement, collection and escrow accounts are used to fund purchases and premiums of the insurance policies and to pay interest and other charges under our revolving credit facility. The lender and its agent must authorize all disbursements from these accounts, including any distributions to GWG Life. Distributions are limited to an amount that would result in the borrowers (GWG DLP Funding II, LLC, GWG Life Settlements, LLC, and GWG Holdings, Inc) realizing an annualized rate of return on the equity funded amount for such assets of not more than 18%, as determined by the agent. After such amount is reached, the credit agreement requires that excess funds be used to fund repayments or a reserve account in a certain amount before any additional distributions may be made. In the future, these arrangements may restrict the cash flows available for payment of principal and interest on our debt obligations. Inflation Changes in inflation do not necessarily correlate with changes in interest rates. We presently do not foresee any material impact of inflation on our results of operations in the periods presented in our condensed consolidated financial statements. Off-Balance Sheet Arrangements Operating Lease - The Company entered into an office lease with U.S. Bank National Association as the landlord. The lease was effective April 22, 2012 with a term through August 31, 2015. The lease is for 8,881 square feet of office space located at 220 South Sixth Street, Minneapolis, Minnesota. The Company is obligated to pay base rent plus common area maintenance and a share of the building operating costs. Minimum lease payments under the lease are as follows: 2012 (remaining) $ Total $ Credit Risk We review the credit risk associated with our portfolio of life insurance policies when estimating its fair value. In evaluating the policies’ credit risk we consider insurance company solvency, credit risk indicators, economic conditions, on­going credit evaluations, and company positions. We attempt to manage our credit risk related to life insurance policies typically by purchasing policies issued only from companies with an investment grade credit rating by either Standard & Poor’s, Moody’s, or A.M. Best Company.As of September 30, 2012, 91.33% of our life insurance policies were issued by companies rated “A” or better by Standard & Poor’s. Our overall credit risk is subject to rapid changes that may be unforeseen and could result in immediate increased losses and material adjustments to the fair value of our portfolio of life insurance policies. 8 Interest Rate Risk Our credit facility is floating-rate financing. In addition, our ability to offer interest rates that attract capital (including in the offer and sale of renewable secured debentures) is generally impacted by prevailing interest rates. Furthermore, while our other indebtedness provides us with fixed-rate financing, our debt coverage ratio is calculated in relation to our total cost of financing. Therefore, fluctuations in interest rates impact our business by increasing our borrowing costs, and reducing availability under our debt financing arrangements. Furthermore, we calculate our portfolio earnings based upon the spread generated between the return on our life insurance portfolio and the cost of our financing. As a result, increases in interest rates will reduce the earnings we expect to achieve from our investments in life insurance policies. Non-GAAP Financial Measures We use non-GAAP financial measures when evaluating our financial results, for planning and forecasting purposes, and for maintaining compliance with covenants contained in our borrowing agreements. Non-GAAP financial measures disclosed by management are provided as additional information to investors in order to provide them with an alternative method for assessing our financial condition and operating results. These non-GAAP financial measures are not in accordance with GAAP and may be different from non-GAAP measures used by other companies, including other companies within our industry.This presentation of non-GAAP financial information is not meant to be considered in isolation or as a substitute for comparable amounts prepared in accordance with GAAP. See the notes to our consolidated financial statementsand our audited financial statements contained within our Special Financial Report on Form 10-K. We have elected to carry our investments in life insurance policies at fair value in accordance with ASC 325-30, Investments in Life Insurance Contracts. Accordingly, we value our investments in life insurance policies at the conclusion of each reporting period in accordance with GAAP fair value accounting principles.In addition to GAAP, we are required to report non-GAAP financial measures to Autobahn/DZ Bank under certain financial covenants made to that lender under our revolving credit facility. As indicated above, we also use non-GAAP financial reporting to manage and evaluate the financial performance of our business. GAAP-based fair value requires us to mark-to-market our investments in life insurance policies, which by its nature, is based upon a Level 3 analysis based on inputs that are unobservable.As a result, this accounting treatment imports financial market volatility and subjective inputs into our financial reporting. We believe this type of accounting reporting is at odds with one of the key attractions for purchasing life insurance policies: The non-correlated nature of the returns to be derived from such policies. Therefore, in contrast to a GAAP-based fair valuation, we seek to measure the accrual of the actuarial gain occurring within life insurance policies at their expected internal rate of return based on statistical mortality probabilities for an insured (using primarily the insured’s age, sex and smoking status). The expected internal rate of return tracks actuarial gain occurring within the policies according to a mortality table as the insureds’ ageincreases.By comparing the actuarial gain accruing within our life insurance policies against our costs during the same period, we can estimate, manage and evaluate the overall financial profitability of our business without regard to mark-to-market volatility. We use this information to balance our life insurance policy purchasing and manage our capital structure, including the issuance of debt and utilization of our other sources of capital, and to monitor our compliance with borrowing covenants. We believe that these non-GAAP financial measures provide information that is useful for investors to understand period-over-period operating results separate and apart from fair value items that may, or could, have a disproportionately positive or negative impact on results in any particular period. Our revolving credit facility requires us to maintain an “excess spread,” which is the difference between (i) the weighted average of our expected internal rate of return of our portfolio of life insurance policies and (ii) the weighted average of our credit facility’s interest rate. In addition, our credit facility requires us to maintain a “tangible net worth” and “positive net income” each of which are calculated on an adjusted non-GAAP basis on the method described above, without regard to GAAP-based fair value measures. 9 Adjusted Non-GAAP NetIncome.Our credit facility requires us to maintain a positive net income calculated on an adjusted non-GAAP basis. We calculate the adjusted net income by recognizing theactuarial gain accruing within our life insurance policies at the expected internal rate of return of the policies we own without regard to fair value.We net this actuarial gain against our costs during the same period to calculate our net income ona non-GAAP basis. Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 GAAP net income $ ) $ ) $ ) $ ) Unrealized fair value gain (1) Adjusted cost basis increase (2) Accrual of unrealized actuarial gain (3) Total adjusted non-GAAP income (4) $ Reversal of unrealized fair value gain of life insurance policies for current period. Adjusted cost basis is increased to include those acquisition and servicing expenses which are not capitalized by GAAP. Accrual of actuarial gain at expected internal rate of return based on investment cost basis for the period. We must maintain a positive consolidated net income, calculated on a non-GAAP basis, to maintain compliance with our revolving credit facility with DZ Bank/Autobahn. Below is a full non-GAAP statement of operations in the form that we prepare and use internally to assess our performance, and that we provide to Autobahn/DZ Bank in satisfaction of certain covenants under our revolving credit facility. Non-GAAP statement of operations: Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Income Investments in life settlement contracts (Unrealized) Investments in life settlement contracts (Realized) - Origination fees and other income Total Income Expenses Operations Facility, Series I Notes and debentures marketing and deferred financing costs Total Expenses Net income before tax Income tax expense Net Income (loss) Income per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted Adjusted Non-GAAPTangibleNetWorth.Our revolving credit facility requires us to maintain a tangible net worth in excess of $5 million calculated on an adjusted non-GAAP basis.We calculate the adjusted tangible net worth by recognizing the actuarial gain accruing within our life insurance policies at the expected internal rate of return of the policies we own without regard to fair value.We net this actuarial gain against our costs during the same period to calculate our tangible net worth on a non-GAAP basis. As of September 30, As of December 31, GAAP net worth (1) $ $ Less intangible assets ) ) GAAP tangible net worth Unrealized fair value gain (2) ) ) Adjusted cost basis increase (3) Accrual of unrealized actuarial gain (4) Total adjusted non-GAAP tangible net worth (5) $ $ Includes termination of redeemable member’s interest prior to corporate conversion and preferred stock classified as temporary equity. Reversal of cumulative unrealized fair value gain or loss of life insurance policies. Adjusted cost basis is increased by acquisition and servicing expenses which are not capitalized under GAAP. Accrual of cumulative actuarial gain at expected internal rate of return based on investment cost basis. We must maintain a total adjusted non-GAAP tangible net worth of $5 million to maintain compliance with our revolving credit facility with DZ Bank/Autobahn. 10 Excess Spread. Our revolving credit facility requires us to maintain a 2.00% “excess spread” between our weighted-average expected internal rate of return of our portfolio of life insurance policies and the credit facility’s interest rate. A presentation of our excess spread and our total excess spread is set forth below. Management uses the “total excess spread” to gauge expected profitability of our investments, and uses the “excess spread” to monitor compliance with our borrowing As of September 30, As of December 31, Weighted-average expected IRR (1) % % Weighted-average revolving credit facility interest rate (2) % % Excess spread (3) % % Total weighted-average interest rate on indebtedness for borrowed money (4) % % Total excess spread % % This represents the weighted-average expected internal rate of return of the life insurance policies as of the measurement date based upon our investment cost basis of the insurance policies and the expected cash flows from the life insurance portfolio. Our investment cost basis is calculated as our cash investment in the life insurance policies, without regard to GAAP-based fair value measurements, and is set forth below: As of September 30, As of December 31, GAAP fair value $ $ Unrealized fair value gain (A) ) ) Adjusted cost basis increase (B) Investment cost basis (C) $ $ (A) This represents the reversal of cumulative unrealized GAAP fair value gain of life insurance policies. (B) Adjusted cost basis is increased to include those acquisition and servicing expenses that are not capitalized by GAAP. (C) This is the full cash investment cost basis in life insurance policies from which our expected internal rate of return is calculated. This is the weighted-average revolving credit relating to our revolving credit facility interest rate as of the measurement date. We must maintain an excess spread of 2.00% relating to our revolving credit facility to maintain compliance under such facility. Represents the weighted-average interest rate paid on all outstanding indebtedness as of measurement date, determined as follows: Outstanding Indebtedness As of September 30, As of December 31, Revolving credit facility $ $ Subsidiary secured notes Renewable secured debentures - Total $ $ InterestRatesonIndebtedness: Revolving credit facility % % Subsidiary secured notes % % Renewable secured debentures % N/A Weighted-average interest rates on indebtedness % % 11 Life Insurance Portfolio Detail The following information provides detail regarding our portfolio of life insurance policies as of September 30, 2012 and updates the similar detail contained within the prospectus as of December 31, 2011. Our portfolio of life insurance policy portfolio as of September 30, 2012 is summarized and set forth below: Life Insurance Portfolio Summary Total portfolio face value of policy benefits $ 515,662,000 Average face value per policy * $ 2,631,000 Average face value per insured life * $ 2,849,000 Average age of insured (yrs) * Average life expectancy estimate (yrs) * Total number of policies Demographics 65% Males; 35% Females Number of smokers No insureds are smokers Largest policy as % of total portfolio 1.94% Average policy as % of total portfolio 0.51% Average Annual Premium as % of face value 3.19% *Averages presented in the table are weighted averages. The concentration risk of our ten largest insurance company holdings as of September 30, 2012, all rated A- or better from Standard & Poor’s, is set forth in the table below: Rank Face Value Benefit Amt. ($) Percentage of Total Portfolio Face Value Benefit Amt. (%) Insurance Company Ins. Co. S&P Rating 1 17.27% AXA Equitable Life Insurance Company AA- 2 13.38% John Hancock Life Insurance Company (U.S.A) AA- 3 12.06% Transamerica Life Insurance Company AA- 4 9.32% Jefferson-Pilot Life Insurance Company AA- 5 6.90% Massachusetts Mutual Life Insurance Company AA+ 6 6.16% American General Life Insurance Company A+ 7 4.32% ING Life Insurance and Annuity Company A- 8 3.44% Lincoln National Life Insurance Company AA- 9 3.14% American National Insurance Company A 10 2.97% Metropolitan Life Insurance Company AA- We track concentrations of pre-existing medical conditions among insured individuals within our portfolio based on information contained in life expectancy reports. We track these medical conditions with ten primary disease categories: (1) cardiovascular, (2) cerebrovascular, (3) dementia, (4) cancer, (5) diabetes, (6) respiratory disease, (7) neurological disorders, (8) other, no disease, or multiple. Our primary disease categories are summary generalizations based on the ICD-9 codes we track on each insured individuals within our portfolio. ICD-9 codes, published by the World Health Organization, are used worldwide for medical diagnoses and treatment systems, as well as morbidity and mortality statistics. Currently, cardiovascular is the only primary disease category within our portfolio that represents a concentration over 10%. 12 The table below sets forth the primary disease categories of our portfolio as of September 30, 2012: Primary Disease Category Policy Benefits % Cancer $ 6 % Cardiovascular $ 25 % Cerebrovascular $ 7 % Dementia $ 5 % Diabetes $ 7 % Multiple $ 17 % Neurological Disorders (excluding Alzheimer’s) $ 2 % No Disease $ 12 % Other $ 14 % Respiratory Diseases $ 5 % $ % The primary disease category represents a general category of impairment. Within the primary disease category, there are a multitude of sub-categorizations defined more specifically by ICD-9 codes.For example, a primary disease category of cardiovascular includes sub-categorizations such as atrial fibrillation, heart valve replacement, coronary atherosclerosis, etc.In addition, individuals may have more than one ICD-9 codes describing multiple medical conditions within one or more primary disease categories.Where an individual’s ICD-9 codes indicate medical conditions in more than one primary disease categories, we categorize the individual as having multiple primary disease categories. We expect to continue to develop and refine our identification and tracking on the insured individuals medical conditions as we manage our portfolio of life insurance policies. Life Insurance Portfolio (as of September 30, 2012) Face Amount Sex Age (ALB) LE Carrier S&P Rating F 89 Pruco Life Insurance Company AA- F 88 American General Life Insurance Company A+ F 88 John Hancock Life Insurance Company (U.S.A) AA- F 88 Protective Life Insurance Company AA- M 87 John Hancock Life Insurance Company (U.S.A) AA- F 87 John Hancock Life Insurance Company (U.S.A) AA- F 87 Jefferson-Pilot Life Insurance Company AA- F 87 Jefferson-Pilot Life Insurance Company AA- F 87 ING Life Insurance and Annuity Company A- F 87 Lincoln National Life Insurance Company AA- M 87 Columbus Life Insurance Company AA+ F 87 Jefferson-Pilot Life Insurance Company AA- F 87 Columbus Life Insurance Company AA+ F 86 Massachusetts Mutual Life Insurance Company AA+ F 86 American General Life Insurance Company A+ M 86 Pacific Life Insurance Company A+ F 86 AXA Equitable Life Insurance Company AA- F 86 AXA Equitable Life Insurance Company AA- M 86 Massachusetts Mutual Life Insurance Company AA+ F 86 Jefferson-Pilot Life Insurance Company AA- F 86 Transamerica Life Insurance Company AA- F 86 American General Life Insurance Company A+ F 86 Lincoln National Life Insurance Company AA- F 85 Sun Life Assurance Company of Canada (U.S.) BBB+ F 85 Transamerica Life Insurance Company AA- F 85 ING Life Insurance and Annuity Company A- M 85 AXA Equitable Life Insurance Company AA- M 85 Pacific Life Insurance Company A+ M 85 Lincoln National Life Insurance Company AA- 13 M 85 John Hancock Life Insurance Company (U.S.A) AA- M 85 John Hancock Life Insurance Company (U.S.A) AA- F 85 Penn Mutual Life Insurance Company AA- M 85 AXA Equitable Life Insurance Company AA- M 85 Lincoln National Life Insurance Company AA- F 85 John Hancock Life Insurance Company (U.S.A) AA- F 85 Metropolitan Life Insurance Company AA- F 85 Metropolitan Life Insurance Company AA- M 85 John Hancock Life Insurance Company (U.S.A) AA- F 85 Massachusetts Mutual Life Insurance Company AA+ M 85 Lincoln Benefit Life Company A+ M 85 Penn Mutual Life Insurance Company AA- M 85 Union Central Life Insurance Company A+ M 85 Jefferson-Pilot Life Insurance Company AA- M 85 Protective Life Insurance Company AA- M 85 Protective Life Insurance Company AA- M 85 Protective Life Insurance Company AA- F 85 AXA Equitable Life Insurance Company AA- M 85 John Hancock Life Insurance Company (U.S.A) AA- M 85 American General Life Insurance Company A+ M 84 John Hancock Life Insurance Company (U.S.A) AA- M 84 John Hancock Life Insurance Company (U.S.A) AA- M 84 Jefferson-Pilot Life Insurance Company AA- F 84 Transamerica Life Insurance Company AA- M 84 Transamerica Life Insurance Company AA- M 84 Transamerica Life Insurance Company AA- M 84 AXA Equitable Life Insurance Company AA- F 84 New York Life Insurance Company AA+ M 84 Transamerica Life Insurance Company AA- M 84 Massachusetts Mutual Life Insurance Company AA+ F 84 West Coast Life Insurance Company AA- F 84 West Coast Life Insurance Company AA- M 84 National Western Life Insurance Company A M 84 American General Life Insurance Company A+ M 84 Lincoln National Life Insurance Company AA- F 83 Transamerica Life Insurance Company AA- F 83 ING Life Insurance and Annuity Company A- M 83 Transamerica Life Insurance Company AA- M 83 Jefferson-Pilot Life Insurance Company AA- F 83 Transamerica Life Insurance Company AA- M 83 ING Life Insurance and Annuity Company A- M 83 ING Life Insurance and Annuity Company A- M 83 John Hancock Variable Life Insurance Company AA- M 83 AXA Equitable Life Insurance Company AA- M 83 AXA Equitable Life Insurance Company AA- M 83 Transamerica Life Insurance Company AA- M 82 Transamerica Life Insurance Company AA- F 82 Lincoln Benefit Life Company A+ M 82 AXA Equitable Life Insurance Company AA- M 82 John Hancock Life Insurance Company (U.S.A) AA- F 82 AXA Equitable Life Insurance Company AA- M 82 ING Life Insurance and Annuity Company A- F 82 Sun Life Assurance Company of Canada (U.S.) BBB+ F 82 Hartford Life and Annuity Insurance Company BBB+ M 82 AXA Equitable Life Insurance Company AA- M 82 ING Life Insurance and Annuity Company A- 14 M 82 ING Life Insurance and Annuity Company A- M 82 ING Life Insurance and Annuity Company A- M 82 Genworth Life Insurance Company A M 82 John Hancock Life Insurance Company (U.S.A) AA- F 82 ING Life Insurance and Annuity Company A- F 82 American General Life Insurance Company A+ F 82 Lincoln Benefit Life Company A+ F 81 AXA Equitable Life Insurance Company AA- F 81 John Hancock Life Insurance Company (U.S.A) AA- F 81 American General Life Insurance Company A+ F 81 AXA Equitable Life Insurance Company AA- F 81 Transamerica Life Insurance Company AA- M 81 West Coast Life Insurance Company AA- M 81 John Hancock Life Insurance Company (U.S.A) AA- M 81 John Hancock Life Insurance Company (U.S.A) AA- F 81 Lincoln Benefit Life Company A+ M 81 Jefferson-Pilot Life Insurance Company AA- M 81 John Hancock Life Insurance Company (U.S.A) AA- F 81 Transamerica Life Insurance Company AA- F 81 American General Life Insurance Company A+ M 81 Pacific Life Insurance Company A+ F 81 American National Insurance Company A M 81 West Coast Life Insurance Company AA- M 81 AXA Equitable Life Insurance Company AA- F 80 Jefferson-Pilot Life Insurance Company AA- M 80 Metropolitan Life Insurance Company AA- M 80 U.S. Financial Life Insurance Company AA- M 80 American National Insurance Company A M 80 New York Life Insurance Company AA+ M 80 New York Life Insurance Company AA+ M 80 Jackson National Life Insurance Company AA M 80 Jefferson-Pilot Life Insurance Company AA- F 80 AXA Equitable Life Insurance Company AA- F 80 Sun Life Assurance Company of Canada (U.S.) BBB+ M 80 John Hancock Life Insurance Company (U.S.A) AA- M 80 AXA Equitable Life Insurance Company AA- F 80 Columbus Life Insurance Company AA+ M 80 AXA Equitable Life Insurance Company AA- F 80 Phoenix Life Insurance Company BB- F 80 Jefferson-Pilot Life Insurance Company AA- M 79 Protective Life Insurance Company AA- F 79 Transamerica Life Insurance Company AA- M 79 Pacific Life Insurance Company A+ F 79 Transamerica Life Insurance Company AA- M 79 Jefferson-Pilot Life Insurance Company AA- M 79 Transamerica Life Insurance Company AA- M 79 Ohio National Life Assurance Corporation AA M 79 Ohio National Life Assurance Corporation AA M 79 Reassure America Life Insurance Company AA- M 78 AXA Equitable Life Insurance Company AA- M 78 AXA Equitable Life Insurance Company AA- M 78 Genworth Life Insurance Company A F 78 AXA Equitable Life Insurance Company AA- M 78 AXA Equitable Life Insurance Company AA- F 78 Principal Life Insurance Company A+ M 78 AXA Equitable Life Insurance Company AA- 15 M 78 John Hancock Life Insurance Company (U.S.A) AA- M 78 Jefferson-Pilot Life Insurance Company AA- M 78 AXA Equitable Life Insurance Company AA- M 78 American General Life Insurance Company A+ M 78 John Hancock Life Insurance Company (U.S.A) AA- M 78 Principal Life Insurance Company A+ F 78 West Coast Life Insurance Company AA- M 77 Jefferson-Pilot Life Insurance Company AA- M 77 Genworth Life Insurance Company A M 77 Empire General Life Assurance Corporation AA- F 77 Pacific Life Insurance Company A+ F 77 American National Insurance Company A F 77 Transamerica Life Insurance Company AA- M 77 AXA Equitable Life Insurance Company AA- M 77 AXA Equitable Life Insurance Company AA- M 77 Transamerica Life Insurance Company AA- M 76 Transamerica Life Insurance Company AA- M 76 Sun Life Assurance Company of Canada (U.S.) BBB+ M 76 Principal Life Insurance Company A+ M 76 John Hancock Life Insurance Company (U.S.A) AA- M 76 John Hancock Life Insurance Company (U.S.A) AA- M 76 Massachusetts Mutual Life Insurance Company AA+ M 76 Metropolitan Life Insurance Company AA- M 76 Lincoln National Life Insurance Company AA- M 76 Principal Life Insurance Company A+ M 75 Jefferson-Pilot Life Insurance Company AA- M 75 John Hancock Life Insurance Company (U.S.A) AA- M 75 John Hancock Life Insurance Company (U.S.A) AA- M 75 Metropolitan Life Insurance Company AA- M 75 MetLife Investors USA Insurance Company AA- M 75 Massachusetts Mutual Life Insurance Company AA+ M 75 Massachusetts Mutual Life Insurance Company AA+ F 75 Columbus Life Insurance Company AA+ M 75 John Hancock Life Insurance Company (U.S.A) AA- M 75 Transamerica Life Insurance Company AA- M 75 AXA Equitable Life Insurance Company AA- F 75 Transamerica Life Insurance Company AA- M 74 U.S. Financial Life Insurance Company AA- M 74 Protective Life Insurance Company AA- M 73 New York Life Insurance Company AA+ M 73 West Coast Life Insurance Company AA- M 72 ING Life Insurance and Annuity Company A- M 72 Metropolitan Life Insurance Company AA- M 72 Lincoln Benefit Life Company A+ M 72 U.S. Financial Life Insurance Company AA- F 72 General American Life Insurance Company AA- M 71 United of Omaha Life Insurance Company A+ M 71 Massachusetts Mutual Life Insurance Company AA+ M 71 American General Life Insurance Company A+ M 70 Midland National Life Insurance Company A+ M 70 AXA Equitable Life Insurance Company AA- M 69 American General Life Insurance Company A+ M 69 Metropolitan Life Insurance Company AA- M 67 Transamerica Life Insurance Company AA- F 65 New York Life Insurance Company AA+ The insured’s age is current as of the measurement date. The insured’s life expectancy estimate is the average of two life expectancy estimates provided by independent third-party medical actuarial underwriting firms at the time of purchase, actuarially adjusted through the measurement date. 16 FINANCIAL INFORMATION GWG HOLDINGS, INC. Table of Contents Page Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 F-1 Condensed Consolidated Statements of Operations for thethree and nine months ended September 30, 2012 and 2011 (unaudited) F-2 Condensed Consolidated Statement of Cash Flows for thethree and nine months ended September 30, 2012 and 2011 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements F-6 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (unaudited) A S S E T S Cash and cash equivalents $ $ Restricted cash Investment in life settlements, at fair value Other assets TOTAL ASSETS $ $ L I A B I L I T I E S & E Q U I T Y (DEFICIT) LIABILITIES Revolving credit facility $ $ Series I Secured notes payable Renewable secured debentures - Interest payable Accounts payable and accrued expenses Deferred taxes, net TOTAL LIABILITIES CONVERTIBLE, REDEEMABLE PREFERRED STOCK (par value $0.001; shares authorized 40,000,000; shares issued and outstanding 3,339,484 and 1,881,329; liquidation preference of $25,046,000 (unaudited) and $14,110,000, respectively) EQUITY (DEFICIT) Common stock (par value $0.001: shares authorized210,000,000; shares issued and outstanding is9,989,000 on both September 30, 2012 (unaudited) and December 31, 2011) Additional paid-in capital Accumulated deficit ) ) TOTALEQUITY (DEFICIT) ) TOTAL LIABILITIES &EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-1 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 REVENUE Gain on life settlements, net $ Interest and other income TOTAL REVENUE EXPENSES Employee compensation and benefits Legal and professional fees Interest expense Investment banking services - - Other expenses TOTAL EXPENSES INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) ) NET (LOSS) $ ) $ ) $ ) $ ) (LOSS) PER SHARE Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-2 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – CONTINUED (unaudited) PROFORMA INFORMATION AS IF THE COMPANY HAD BEEN A CORPORATION DURING THE: Three Months Ended September 30, 2011 Nine Months Ended September 30, 2011 INCOME BEFORE INCOME TAXES $ ) $ INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ ) $ PROFORMA EARNINGS PER SHARE ATTRIBUTABLE TOCONTROLLING INTERESTS BASIC $ ) $ FULLY DILUTED $ ) $ PROFORMA WEIGHTED AVERAGE SHARES OUTSTANDING BASIC FULLY DILUTED The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-3 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash flows from operating activities: Gain on life settlements ) Amortization of deferred financing and issuance costs Investment banking services - - Deferred income taxes ) Convertible, redeemable preferred stock dividends payable (Increase) decrease in operating assets: Other assets ) ) ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses ) ) NET CASH FLOWS USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in life settlements ) Proceeds from settlement of life settlements - - - NET CASH FLOWS USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from revolving credit facility - Proceeds from issuance of Series I Secured notes payable - ) Payments for redemption of Series I Secured notes payable ) ) ) Proceeds from issuance of renewable secured debentures - - Payments for redemption and issuance of renewable secured debentures ) - ) - Proceeds from restricted cash Issuance of common stock - - Issuance ofconvertible, redeemablepreferred stock Payments of issuance cost for convertible, redeemablepreferred stock ) ) ) Proceeds from notes receivable from related parties - - Common stock dividends - ) - ) NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD END OF PERIOD $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. F-4 GWG HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS – CONTINUED (unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ NON-CASH INVESTING AND FINANCING ACTIVITIES Convertible, redeemable preferred stock: Non-cash conversion of Series I secured notes $
